PER CURIAM.
Appellant, the mother of Clay Chastain, eight years of age, appeals an order of the trial court modifying the custody provision of the final judgment of divorce. The order of modification changes custody from the *67appellant mother to the appellee father for a period of one year and provides that “the court shall review the question of child custody on or after June 1,1979, upon filing of appropriate application and notice of hearing by either party.” The appellee has cross-appealed, urging that the trial judge erred in not making the modification permanent.
The record is replete with evidence supportive of the change of custody. That evidence is clearly sufficient to have supported a permanent change. Although the purpose of restricting the modification of custody to a period of one year and providing in the order for a review thereafter is unclear to us, we are not prepared to hold at this time that such constitutes an abuse of discretion. Whether or not another hearing will in fact be held in accordance with the reservation in the order here sought to be reviewed, what the evidence will then reveal as to the best interest of the child and the trial court’s decision then are matters upon which we will not now speculate.
AFFIRMED.
McCORD, C. J., and BOYER and MELVIN, JJ., concur.